     Case 1-19-44751-cec         Doc 13    Filed 08/29/19     Entered 08/29/19 13:11:17




WAYNE GREENWALD, P.C.
Attorneys for Alleged Debtor
1934 Bedford, LLC
475 Park Avenue South - 26th Floor
New York, NY 10016
212-983-1922
By: Wayne M. Greenwald

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                      Case No. 19-44751-CEC
                                                            Involuntary
        1934 BEDFORD, LLC,                                  Chapter 11

                               Alleged Debtor.
----------------------------------------------------------X

              ALLEGED DEBTOR’S OBJECTION TO
     SECURED CREDITOR’S MOTION FOR ORDERS AUTHORIZING
        EXAMINATIONS, PURSUANT TO FED.R.BANKR.P. 2004,
                WITH POINTS AND AUTHORITIES

TO: HON. CARLA E. CRAIG
    UNITED STATES CHIEF BANKRUPTCY JUDGE

      The alleged debtor, 1934 Bedford, LLC, (“Bedford”), by its attorneys

represents:

                            PRELIMINARY STATEMENT

1.     Bedford objects to1930 Bedford Avenue LLC’s (“1930") motion seeking

      orders, pursuant to Fed.R.Bankr.P. 2004, for authority to examine Bedford,

      its principal and the petitioning creditors (the “Motion”).


                                              -1-
     Case 1-19-44751-cec    Doc 13   Filed 08/29/19   Entered 08/29/19 13:11:17




2.   The Motion must be denied because 1930 commenced a contested matter,

     See Fed.R.Bankr.P. 9014.

3.   A pending contested matter precludes granting the Motion’s request for

     discovery, pursuant to Fed.R.Bankr.P. 2004.



                      THE MOTION MUST BE DENIED

4.   The Motion is couched in 1930's motion for orders, pursuant to 11 U.S.C. §

     543(d), relieving its receiver from complying with the turnover requirements

     of 11 U.S.C. § 543(a) and (b) (the “Turnover Motion” ECF # 8. A copy of te

     Turnover Motion, without exhibits is annexed hereto and incorporated herein

     as Exhibit “A.”).

5.   The Turnover Motion makes allegations for which no response is needed or

     required now.

6.   Absent a resolution, Bedford will address them in opposing the Turnover

     Motion.

7.   However, the Turnover Motion is a contested matter. See, Fed.R.Bankr.P.

     9014, In re W. Coast Interventional Pain Med., Inc., 435 B.R. 569, 581

     (Bankr. N.D. Ind. 2010), In re LB Steel, LLC, 572 B.R. 690, 706 (Bankr.

     N.D. Ill. 2017)(“. . . a request for turnover under § 543 is brought in a


                                        -2-
     Case 1-19-44751-cec    Doc 13   Filed 08/29/19   Entered 08/29/19 13:11:17




      bankruptcy case as a contested matter.”); In re Tallerico, 532 B.R. 774, 778

      (Bankr. E.D. Cal. 2015) (§ 543 turnover entails a contested matter.)

8.    1930's pending contested matter, Turnover Motion, precludes discovery

      through Fed.R.Bankr.P. 2004. See, In re Bakalis, 199 B.R. 443, 447–48

      (Bankr. E.D.N.Y. 1996), In re Bennett Funding Grp., Inc., 203 B.R. 24, 28

      (Bankr. N.D.N.Y. 1996)(“The well recognized rule is that once an adversary

      proceeding or contested matter has been commenced, discovery is made

      pursuant to the Fed.R.Bankr.P. 7026 et seq., rather than by a Fed.R.Bankr.P.

      2004 examination.”), In re Cambridge Analytica LLC, 600 B.R. 750, 752

      (Bankr. S.D.N.Y. 2019)(“. . .there is a well-recognized rule that once an

      adversary proceeding or contested matter is commenced, discovery should be

      pursued under the applicable Federal Rules of Civil Procedure, and not Rule

      2004.”).

9.    Accordingly, the Motion must be denied.

WHEREFORE, Bedford asks this Court to issue orders: a.) denying the Motion;

b.) awarding Bedford its costs, attorneys’ fees and expenses in defending against




                                        -3-
     Case 1-19-44751-cec     Doc 13   Filed 08/29/19   Entered 08/29/19 13:11:17




the Motion; and c.) such other and further relief as this Court deems proper.

Dated: New York, NY
       August 28, 2019

                                      WAYNE GREENWALD, P.C.
                                      Attorneys for Alleged Debtor
                                      1934 Bedford, LLC.
                                      475 Park Avenue South - 26th Floor
                                      New York, NY 10016
                                      212-983-1922

                                      By: /S/ Wayne M. Greenwald, Pres.
                                              Wayne M. Greenwald




                                        -4-
